11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                        JUDGMENT

In the interest of K.E.S. and L.R.S.,            * From the 35th District Court
children,                                          of Brown County,
                                                   Trial Court No. CV 18-10-417.

No. 11-20-00167-CV                               * January 22, 2021

                                                 * Memorandum Opinion by Wright, S.C.J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.